Citation Nr: 0329218	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound to muscle group XVII, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran provided testimony before a member of the Board 
at a hearing in Montgomery, Alabama, in July 2000.  A 
transcript of that hearing is of record.

In a December 2000 decision, the Board, inter alia, denied 
the veteran's claims for service connection for post-
traumatic stress disorder and a low back disability, and for 
an increased evaluation for residuals of gunshot wound of 
muscle group XVII.  The veteran appealed, and in December 
2002, the United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's decision with respect to 
those issues, and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.

The Board notes that the Joint Motion included reference to a 
claim for entitlement to service connection for tinnitus that 
had been raised by the veteran and should be referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran served in Vietnam and was seriously wounded 
by enemy gunfire.

2.  The veteran currently has post-traumatic stress disorder 
which has been medically attributed to his inservice 
stressors.
CONCLUSION OF LAW

The veteran has post-traumatic stress disorder that is 
related to his active service.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for post-traumatic stress disorder, it is 
the Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
in granting the claim of service connection for post-
traumatic stress disorder, and the decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

For service connection to be granted, VA law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The Board notes that eligibility for a post-traumatic stress 
disorder service connection award requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2001) (as amended, 64 Fed. Reg. 32808, June 18, 1999).  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of post-traumatic stress disorder and 
replaced it with the specific criteria that a post-traumatic 
stress disorder diagnosis must be established in accordance 
with 38 C.F.R. 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court.  In the case 
of Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of post-
traumatic stress disorder, specifically, a change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard - would a 
person's exposure to a traumatic event and response involving 
intense fear, helplessness, or horror. Hence, the Court noted 
that a more susceptible person could have post-traumatic 
stress disorder under the DSM-IV criteria given his or her 
exposure to a traumatic event that would not necessarily have 
the same effect on "almost everyone."  Cohen, 10 Vet. App. 
128, 140- 41 (1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for post-traumatic stress 
disorder.  

In this case, the veteran served as a Marine rifleman in 
Vietnam and was awarded the Combat Action Ribbon.  He was 
wounded by enemy gunfire and is service-connected for gunshot 
wound residuals.

On VA psychiatric examination in April 1998, the veteran 
indicated that he had constant thoughts of Vietnam and 
intense psychological stress when anyone spoke of Vietnam.  
He also reported difficulty around crowds and efforts to 
avoid conversations about Vietnam.  He stated that he had 
detached feelings and only a few friends.  He denied suicidal 
or homicidal ideation, as well as irritability or difficulty 
concentrating.  He indicated that he sometime had an 
exaggerated startle response.  The veteran stated that he was 
currently receiving no psychiatric treatment for post-
traumatic stress disorder or depression and that he was 
currently unemployed due to his low back disability.  On 
examination, the veteran was casually dressed with a neat 
beard. He was cooperative throughout the examination and was 
alert and oriented.  He exhibited good eye contact and there 
was no abnormal mood activity.  His speech was within normal 
limits.  His thought processes were logical, coherent, and 
the veteran showed no flight of ideas, no looseness of 
association. He was able to focus, sustain, and shift 
attention.  Thought content was negative for auditory or 
visual hallucinations and there were no ideas of delusional 
thinking or of obsessions or compulsions.  His memory was 
intact and his insight and judgment were fair.  His mood was 
"okay" and his affect was within normal limits.  The 
diagnoses were dysthymia, generalized anxiety disorder with 
features of post-traumatic stress disorder.  The examiner 
indicated that the veteran did not meet the criteria for 
post-traumatic stress disorder under DSM-IV.  
In September 2000, the veteran was evaluated by W.P., M.D., a 
board certified psychiatrist.  Dr. P.'s report noted that he 
reviewed the veteran's medical records and examined the 
veteran.  During the evaluation, the veteran appeared ill at 
ease and somewhat depressed, but cooperative.  He became 
increasingly anxious as he tried to recount his experiences 
in Vietnam, especially the incident when he was shot in the 
groin.  The veteran endorsed persistence of occasional 
passive suicidal ideation, extreme isolativeness, and spells 
of cognitive disturbance.  Dr. P. noted that the veteran had 
experienced exposure to gunfire, enemy attacks, and numerous 
dead bodies in Vietnam.  In particular, he was shot in the 
groin in an enemy ambush.  The veteran became visibly 
agitated while recalling this incident.  Dr. P. stated that 
the veteran's medical records documented classic signs and 
symptoms of post-traumatic stress disorder including 
recurrent flashbacks, avoidance of stimuli that would remind 
him of the traumatic event, paranoia, fear of others, sleep 
disturbances, social withdrawal, emotional numbing, and 
hypervigilance.  The diagnoses were chronic post-traumatic 
stress disorder, generalized anxiety disorder, dysthymic 
disorder, and agoraphobia.  Dr. P. noted that these diagnoses 
were based upon review of the veteran's medical records, lay 
statements, and psychiatric evaluations as well as the 
current examination.  Dr. P. specifically noted that the 
veteran met the criteria for a diagnosis of post-traumatic 
stress disorder under DSM-IV.

In this case, the veteran served in combat and was severely 
wounded by enemy gunfire.  A board certified psychiatrist, 
after a thorough examination and review of the veteran's 
medical records, determined that he meets the DSM-IV criteria 
for post-traumatic stress disorder as a result of an 
inservice stressor.  While a VA psychiatrist did not diagnose 
post-traumatic stress disorder, the Board is of the opinion 
that the evidence for and against the diagnosis is at least 
in relative equipoise, and thus, resolving any reasonable 
doubt in his favor, the veteran is entitled to service 
connection for post-traumatic stress disorder.  38 C.F.R. 
§§ 3.102, 3.304(f) (2003).




ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The Veterans Law Judge who conducted the hearing in 
Montgomery, Alabama, in July 2000, is no longer employed at 
the Board.  Thus, the veteran should be contacted to 
determine whether he desires another hearing.  If he does, a 
hearing should be scheduled at the RO before a member of the 
Board.

The Board notes that a VA examiner in May 1998 determined 
that the veteran's current back disability was attributable 
to a postservice work-related injury.  The joint motion 
indicated that the examiner may not have reviewed all the 
relevant evidence.  The veteran has submitted a statement 
from a private physician dated in September 2003.  That 
physician opines that the veteran's current low back 
pathology is attributable to his inservice gunshot wound 
residuals.  The Board is of the opinion that the veteran 
should be provided another examination by a VA orthopedist 
who will review all the relevant records and reconcile the 
divergent opinions.  Additionally, a current examination is 
necessary in order to properly assess the service connected 
gunshot wound residuals.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should contact the veteran and 
inform him that the Veterans Law Judge who 
conducted the hearing in Montgomery, 
Alabama, in July 2000, is no longer 
employed at the Board and ask him whether 
he desires another hearing.  If he does, a 
hearing before a member of the Board 
should be scheduled.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

3.  The RO should schedule the veteran for 
a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of any low back  
pathology. His claims folder, including 
the service medical records, must be 
reviewed by the examiner in conjunction 
with the examination.  Any necessary 
tests, such as X-ray studies, should be 
conducted.  

The examiner should express an opinion 
whether it is likely, unlikely, or at 
least as likely as not that any current 
low back pathology is etiologically 
related to the veteran's service connected 
gunshot wound residuals of the inguinal 
area and buttocks.  In this regard, the 
examiner should specifically review the 
following evidence:  the November 1991 VA 
examination report; November 1996 private 
treatment report; October 1997 surgery 
report; May 1998 VA examination report; 
and the September 2003 report from P.N. 
Golomb, M.D.  The examiner must include 
complete rationale for all conclusions.

4.  The veteran should be afforded an 
examination by a VA physician to determine 
the severity of the service-connected 
residuals of a gunshot wound to muscle 
group XVII.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  In addition to x-
rays of the veteran's left hip, all other 
necessary tests and studies should be 
completed.

The right inguinal area and left buttock 
and hip should be examined for pathology 
and limitation of motion.  The examiner 
should also be asked to note the normal 
range of motion of the hip.  The examiner 
should be requested to determine whether 
the left hip exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the left 
hip is used repeatedly over a period of 
time. 

The examiner is also requested to render 
an opinion as to whether impairment to 
muscle group XVII is best described as 
slight, moderate, moderately severe, or 
severe.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  Following the above, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for a 
low back disability, and for an increased 
evaluation for residuals of gunshot wound 
to muscle group XVII.  If a benefit 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
allowed a reasonable time for response.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



